SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

782
KA 12-00586
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHARLES L. JONES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered September 12, 2011. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of robbery in the second degree (Penal Law
§ 160.10 [2] [b]), defendant contends that he did not knowingly,
voluntarily and intelligently waive his right to appeal. We reject
that contention. Defendant waived his right to appeal both orally and
in writing, and we conclude that “ ‘[d]efendant’s responses to County
Court’s questions unequivocally established that defendant understood
the proceedings and was voluntarily waiving the right to appeal’ ”
(People v Buryta, 85 AD3d 1621, 1622; see People v Lyons, 86 AD3d 930,
930, lv denied 17 NY3d 954). Defendant’s valid waiver of the right to
appeal encompasses his contention that the court abused its discretion
in denying his request for youthful offender status (see People v
Jones, 96 AD3d 1637, 1637, lv denied 19 NY3d 1103; People v Rush, 94
AD3d 1449, 1449-1450, lv denied 19 NY3d 967), as well as his
contention concerning the severity of the sentence (see People v
Lopez, 6 NY3d 248, 255; Jones, 96 AD3d at 1637).




Entered:   July 19, 2013                           Frances E. Cafarell
                                                   Clerk of the Court